ORDER

PER CURIAM.
Appellants, Building Inspectors and Building Inspector Supervisors of the Building Division of the City of St. Louis, appeal the judgment of the Circuit Court of St. Louis upholding the pay classifications set forth in Ordinance No. 62657. Appellants claim that Sections 1 and 2 of the ordinance as they relate to Appellants violate Article XVIII § 2(b) of the Charter of the City of St. Louis. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).